tune 6, 1972


Honorable J. C. Dingwall          Opinion No. M-   1144
State Highway Engineer
Texas Highway Department          Re: Affidavits for payment of
Austin, Texas 78701                   claims against the State
                                      Highway Fund.
Dear   Mr. Dingwall:

       Your request for an opinion asks the following questions:

            "1 . Does Article 6252-5 Section 2 (a) (VCS)
       supersede the provisions of Article 6694 (VCS)
       insofar as the requirements for affidavits for
       claims to the State Highway Fund are concerned?

            "2. If your answer to question 1. is in
       the affirmative, then can the affidavit require-
       ment for claims be satisfied through the execution
       of the affidavit by a representative of this De-
       partment for each voucher presented to the State
       Comptroller of Accounts for payment from the State
       Highway Fund where one voucher may be comprised
       of more than one invoice, statement or other
       claims?

             3 . If your answer to question 2. is in
            '8
       the affirmative, then can vendors and other
       claimants for claims against the State Highway
       Fund be relieved from executing affidavits for
       each invoice, statement or claim in conformance
       with existing laws such as the present House Bill
       1190, Acts 62nd Legislature and Article 4357 (VCS)?"




                                 -5571-
Honorable J. C. Dingwall, page 2   (M,-1144)



    You state in y0u.r request:

          "Over the past years this Department has com-
    plied with the provisions of Articles 655 and 4357,
    Vernon's Civil Statutes and later amendments con-
    cerning the requirements of affidavits and/or
    certifications applying to vendor invoices and
    other claims against the State Highway Fund.
    Presently we are accepting vendor invoices and
    other individual claims without affidavits or
    certifications in accordance with House Bill 1190,
    Acts 62nd Legislature P.S.. 1971 insofar as Board of
    Control approvals are concerned. Additionally all
    other invoices and claims submitted directly to the
    State Comptroller of Public Accounts are accepted
    with only certifications i11 accordance with the pro-
    visions of Article 4357 (VCS), 1967 amendment.   To
    our knowledge these requirements did apply to all
    State Departments and Aqen:i&s.,

           "After issuance of Opinion Number M-934 dated
    August 16, 1971, the State Comptroller has informed
    us that he could no longer accept vendor invoices or
    claims without individual affidavits being affixed
    where payments are to be made from the State Hiqh-
    way Fund whether they be approved by the Board of
    Control or not. He has stated that ,the provisions
    of Article 6694 (VCS) should be included with the
    reference in your Opinion M-,934 to the exceptions
    caused by Articles 6145-8 (Section 40) and 4386C
     WCS).    He evidently does not consider Article
    6252-5 Section 2 (a) (VCS) as having an application
    in the matter. As a matter of information, this
    new affidavit requirement imposed by the State
    Comptroller would severely inconvenience several
    thousand vendors and other claimants nationwide in
    presenting their claims for payment through the
    State Highway Fu,nd,"




                                  -5572-
Honorable J. C. Dingwall, page 3      (M-1144)



     In Attorney General's Opinion M-934   (1971) it was held:

          "House Bill 1190, Acts 62nd Legislature,
    R.S. 1971, amends Article 4357, and thereby
    eliminates the requirements for a certification
    on the invoices by the contractors or sellers of
    all contracts and purchases governed by the pro-
    visions of Article 655, V.C.S. All other require-
    ments set out in Articles 4357, 657, 658 and such
    Articles as 6145-8 (Section 4D) and 4386~. V.C.S.,
    must be followed in all invoices prior to presenta-
    tion for payment."

     Section 2(a) of Article 6252-5, Vernon's Civil Statutes,
provides:

          "By appropriate order, duly recorded in its
     official minutes, the State Highway Commission may
     delegate to some employee or employees of the State
     Highway Department &he authoritv and dutv to an-
     prove and sign vouchers for expenditures from the
     State Hiqhway Fund provided same have been verified
     by affidavit as required by law; likewise the State
     Highway Commission may delegate to some employee or
     employees of the State Highway Department the au-
     thority and duty to approve and sign contracts, aqree-
     ments, and other documents: provided that the pur-
     pose and effect of any such voucher or other document
     shall be to activate and/or carry out the orders,
     established policies, or work programs theretofore ap-
     proved and authorized by the State Highway Commission.
     Each order of the State Highway Commission thus dele-
     gating said authority to an employee shall include
     the limitations herein provided.  The State Highway
     Commission may require any employee exercising the
     powers provided for in this Act to execute a bond,




                           -5573-
Honorable J. C. Dingwall, page 4          (M-1144)



     payable to the State, in such sum as the Commission
     may deem necessary, to be approved by the Commission,
     and conditioned upon the faithful performance of his
     duties. The premium on such bond shall be paid from
     the State Highway Fund."  (Emphasis added.)

     Subdivision (a) of Article 4357, Vernon's Civil Statutes,
provides in part:

           "No warrant shall be prepared except on presenta-
     tion to the warrant clerk of a properly audited claim,
     certified to its correctness, the proper auditing of
     which claim shall be evidenced by the initials written
     thereon by the person auditing same: and such claim so
     certified and audited shall be sufficient and the only
     authority for the preparation of a warrant or warrants.
     . . . II

      In construing the above quoted provisions of Article 4357,
the Attorney General thus held that the receiving agency for the
State would have the burden of complying with the above require-
ments of verification.   Therefore, whenever authorized personnel
of the Highway Department verify the claims against the State
Hiqhway Fund in compliance with the provisions of Article 4357,
Vernon's Civil Statutes, such claims have been verified as
required by law within the meaning of Article 6252-5, above quoted.

     Article 6694, Vernon's Civil Statutes, enacted in 1917,
provides:

          "All funds coming into the hands of the Com-
    mission derived from the registration fees or other
    sources provided for in this subdivision, as col-
    lected, shall be deposited with the State Treasurer
    to the credit of a special fund designated as 'The
    State Highway Fund,' and shall be paid only on
    warrants issued by the Comptroller upon vouchers




                           -5574-
Honorable J. C. Dingwall, page 5        (M-1144)



     drawn by the chairman of the Commission and ap-
     proved by one other member thereof, such vouchers
     to be accompanied by itemized sworn statements of
     the expenditures."   (Emphasis added.)

     The above quoted provisions of Article 6694 give the Highway
Department supervision over expenditures of Highway funds.
Smith v. Jacksboro Stone Products Companv, 53 S.W.Zd 780 (Tex.
Comm.App. 1932).

     It is noted that the provisions of Article 6694 do not
state who is to sign the "sworn statements of the expenditures".
We therefore see no conflict in the provisions of Articles 6694,
6252-5 and 4357, Vernon's Civil Statutes.  If authorized personnel
of the State Highway Department, having knowledge of the claims
against the Highway Fund, verify the account, the provisions of
Articles 6694, 6252-5 and 4357 will have been complied with.

     Your questions are accordingly answered as follows:

     (1) There is no conflict in the provisions of Articles
6694 and 6252-5, Section 2(a), Vernon's Civil Statutes.

      (2) The   requirements of Articles 6694 and 6252-5   may
be satisfied    through the execution of an affidavit by   authorized
personnel of    the Highway Department and the affidavit   may be
comprised of    more than one invoice statement or other   claim.

      (3) In the event the invoice statement or claim is
verified by authorized personnel of the Highway Department, it
is not necessary for the vendor or claimant to also verify the
claim.




                               -5575-
                                                                    .




Honorable J. C. Dinqwall, page 6             (M-1144)



                        SUMMARY

                The requirements concerning verifi-
          cation of claims against the State Highway
          Fund under Articles 4357, 6252-5 and 6694,
          V.C.S., are satisfied whenever authorized
          personnel of the State Highway Department
          verify the claims  against the State Highway
          Fund.

                                       V$G   truly yours,




                                             ney General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Roger Tyler
Harold Kennedy
Jack Sparks
Fisher: Tyler

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -5576-